[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-13568
                                                                     FEBRUARY 16, 2012
                                        Non-Argument Calendar
                                                                         JOHN LEY
                                      ________________________            CLERK

                                D.C. Docket No. 1:09-cv-21910-FAM



YVIRA BAEZ,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                               versus

POTAMKIN HYUNDAI, INC.,

lllllllllllllllllllllllllllllllllllllll                          lDefendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (February 16, 2012)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      The rulings of the District Court in granting the Defendant’s Motion for

Summary Judgment; in denying the Plaintiff’s Motion for Partial Summary

Judgment; and in dismissing the Plaintiff’s Second Amended Complaint are

affirmed for the reasons set forth in the June 14, 2011 Report and

Recommendation of the United States Magistrate Judge, which was adopted by the

District Court on July 11, 2011.

      AFFIRMED.




                                         2